UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

a ee ee ae ee et ee it eH x
KERVIN JEANTY, :
Plaintiff,
ORDER
V.
18 CV 7721 (VB)
PRECISION PIPELINE SOLUTIONS LLC,
Defendant. ;
ee oe ee et ee ne 8 ———= rerererey eX

On November 19, 2019, defendant filed a letter requesting a pre-motion discovery
conference due to pro se plaintiffs failure to submit initial disclosures and failure to respond to
any document request or interrogatory. (Doc. #44). The same day, the Court ordered plaintiff by
December 3, 2019, to respond in writing to defendant’s letter. (Doc. #45),

To date, plaintiff has failed to respond to defendant’s letter.

Accordingly, the Court sua sponte extends to December 26, 2019, plaintiffs time to
respond to defendant’s letter.

If plaintiff fails to comply with this Order, the Court may impose sanctions,
including, but not limited to, dismissal of this case. See Fed. R. Civ. P. 37(b)(2), 41(b).

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

The Clerk is directed to mail a copy of this Order to plaintiff at the address on the docket.

Dated: December 11, 2019
White Plains, NY SO ORDERED:

Ue

Vincent L. Briccetti
United States District Judge

 
